NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit



                                         2008-3147

                                   DEAN J. BALOURIS,

                                                      Petitioner,

                                              v.

                          UNITED STATES POSTAL SERVICE,

                                                      Respondent.

                Petition for review of the Merit Systems Protection Board
                                   in PH0752060495-I-1.

                                        ON MOTION

Before PROST, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and MOORE, Circuit
Judge.

PROST, Circuit Judge.

                                         ORDER

       Dean J. Balouris moves (1) for a stay, pending review in this court, of the Merit

Systems Protection Board’s January 4, 2008 order that modified the Administrative

Judge’s initial decision and (2) for an order to reinstate Balouris or pay him his salary

pending disposition of this petition for review.

       The Administrative Judge mitigated the agency's removal of Balouris to a 60-day

suspension.    On review, the Board modified the decision to sustain the removal.

Balouris states that the agency employed Balouris for a period after the Administrative
Judge’s initial decision but that the agency removed him after the Board's January 4

order.

         In his motion, Balouris states that he is suffering extreme and undue hardship

because of his removal. Specifically, Balouris states that his removal from his job is a

great financial burden. However, in Sampson v. Murray, 415 U.S. 61, 89-92 (1974), the

Supreme Court held that loss of federal employment and earnings is not an irreparable

harm warranting interim relief because adequate compensatory or other corrective relief

could be available at a later date.

         Absent a showing of irreparable harm, Balouris must show a strong likelihood of

success on the merits to be entitled to a stay, or interim relief, pending review. See

Standard Havens Products v. Gencor Indus., 897 F.2d 511, 512 (Fed. Cir. 1990) (this

court considers whether a movant has made a strong showing that he is likely to

succeed on the merits, whether the movant will be irreparably injured absent a stay,

whether issuance of the stay will substantially injure the other side, and where the public

interest lies). See also Hilton v. Braunskill, 481 U.S. 770, 779 (1987) (to obtain a stay, a

movant must establish a strong likelihood on the merits or, failing that, nonetheless

demonstrate a substantial case on the merits provided that the harm factors militate in

his favor). In his motion, Balouris does not establish a strong likelihood of success on

the merits.

         Accordingly,

         IT IS ORDERED THAT:




2008-3147                                  -2-
       Balouris’s motion is denied.

                                            FOR THE COURT




      March 6, 2008                         /s/ Sharon Prost
          Date                              Sharon Prost
                                            Circuit Judge

cc:    Christo J. Balouris, Esq.
       Jeanne E. Davidson, Esq.

s20




2008-3147                             -3-